Exhibit 10.31.2





AMENDMENT NO. 1 TO THE COOPERATION AGREEMENT


This AMENDMENT NO. 1 TO THE COOPERATION AGREEMENT (this “Amendment”), dated as
of January 7, 2020 (the “First Amendment Effective Date”), is made by and
between ATHORA HOLDING LTD. (“Athora”), and ATHENE HOLDING LTD. (“Athene”).


WITNESSETH:


WHEREAS, Athora and Athene entered into that certain Cooperation Agreement (the
“Cooperation Agreement”), dated as of January 1, 2018, in order to maintain the
alignment of the interests of Athora and Athene following Athora’s
deconsolidation from Athene, which became effective January 1, 2018;


WHEREAS, on June 6, 2019, Athora Netherlands Holding Ltd., an immediate
Subsidiary of Athora, entered into an agreement to purchase all of the issued
and outstanding shares of VIVAT N.V. (“VIVAT” and, together with its
Subsidiaries, the “VIVAT Group”);


WHEREAS, Athora and Athene have agreed to clarify their understanding that no
member of the VIVAT Group shall be subject to any obligation to enter into any
agreement or arrangement with Athene or any of its Subsidiaries pursuant to the
Cooperation Agreement; and


WHEREAS, pursuant to Section 5.5 of the Cooperation Agreement, the Cooperation
Agreement may be amended by a written instrument duly executed by Athora and
Athene.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, Athora and Athene hereby agree as follows:


1.    Definitions. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings ascribed to such terms in the
Cooperation Agreement.


2.    Amendment.


(a)    All references in the Cooperation Agreement to “AGER Bermuda Holding
Ltd.” and “AGER” are hereby deleted in their entirety and replaced with “Athora
Holding Ltd.” and “Athora,” respectively.


(b)    From and after the First Amendment Effective Date, the definition of
“AGER Insurance Subsidiary” in Section 1.1 of the Cooperation Agreement is
hereby deleted in its entirety and replaced with the following:


“‘Athora Insurance Subsidiary’ means a Subsidiary of Athora that is an Insurance
Company, other than any member of the VIVAT Group, each of which shall be
expressly excluded from the definition of Athora Insurance Subsidiary.”


(c)    The definition of “BermudaRe” in Section 1.1 of the Cooperation Agreement
is hereby deleted in its entirety and replaced with the following:


“‘Athora Life Re’ means Athora Life Re Ltd. or any Affiliate of Athora Life Re
that is an Athora Insurance Subsidiary, as designated by Athora from time to
time; provided, that no such designation of a member of the VIVAT Group shall be
effective unless VIVAT consents thereto in writing.”


(d)    All references in the Cooperation Agreement to “BermudaRe” are hereby
deleted and replaced with “Athora Life Re.”


(e)    From and after the First Amendment Effective Date, Section 1.1 of the
Cooperation Agreement is hereby amended to add the following definition:


“‘VIVAT Group’ means VIVAT N.V and any Subsidiary of VIVAT N.V.”


(f)    From and after the First Amendment Effective Date, Section 1.1 of the
Cooperation Agreement is hereby amended to add the following definition:
    
“‘VIVAT Insurance Subsidiary’ means a member of the VIVAT Group that is an
Insurance Company.”


(g)    From and after the First Amendment Effective Date, Article II to the
Cooperation Agreement is hereby amended by adding the following as Section 2.3:


“2.3    No Obligation of VIVAT Group. Notwithstanding anything in this Agreement
to the contrary, in no event shall this Agreement obligate (i) any member of the
VIVAT Group to purchase any Funding Agreement from any Athene Insurance
Subsidiary or other Person or (ii) Athora to cause, or use any effort to cause,
any member of the VIVAT Group to purchase any Funding Agreement from any Athene
Insurance Subsidiary or other Person.”



--------------------------------------------------------------------------------






(h)    From and after the First Amendment Effective Date, Section 3.1 of the
Cooperation Agreement is hereby deleted in its entirety and replaced with the
following:


“3.1    Cession of European Insurance Liabilities.
(a) Athora shall use its reasonable best efforts to cause each Athora Insurance
Subsidiary that is not a member of the VIVAT Group (including a VIVAT Insurance
Subsidiary) to cede to Athora Life Re the maximum amount of Insurance Contract
liabilities as is commercially reasonable (without taking into account the
transfer of profits to Athene and its Subsidiaries under this Article III) and
permitted under Applicable Law. Notwithstanding anything in this Agreement to
the contrary, in no event shall this Agreement obligate (i) any member of the
VIVAT Group (including a VIVAT Insurance Subsidiary) to cede any Insurance
Contract liabilities to Athora Life Re or any other Person or (ii) Athora to
cause, or use any effort to cause, any member of the VIVAT Group (including a
VIVAT Insurance Subsidiary) to cede any Insurance Contract liabilities to Athora
Life Re or any other Person.
(b) Athora shall cause Athora Life Re to provide prompt written notice to Athene
and ALRe of the cession of any Insurance Contract liabilities from any Athora
Insurance Subsidiary, or any VIVAT Insurance Subsidiary (but without limiting
the last sentence of Section 3.1(a)), to Athora Life Re. The notice shall set
forth in reasonable detail the material terms and conditions of such reinsurance
of the Insurance Contract liabilities, including the amount of Insurance
Contract liabilities ceded to Athora Life Re and shall offer ALRe the right to
reinsure up to at least fifty percent (50%) of such liabilities on arm’s-length
commercial terms. For a period of thirty (30) days following the delivery of the
notice, ALRe shall have the right of first refusal, but not the obligation, to
accept such offer to assume on arm’s-length commercial terms up to fifty percent
(50%) of all such Insurance Contract liabilities reinsured by Athora Life Re;
provided, that Athora shall not be required to cause Athora Life Re to offer to
cede Insurance Contract liabilities to the extent the cession of such Insurance
Contract liabilities would cause the Reinsurance Exposure to exceed the Overall
Exposure Cap. In the event that ALRe accepts any offer made under this Section
3.1(b), each of Athene and Athora shall, and shall cause its Subsidiaries to,
work together and take all necessary actions to promptly finalize and consummate
the reinsurance transaction to which such offer relates; provided, however, in
no event shall this sentence obligate (i) any member of the VIVAT Group
(including a VIVAT Insurance Subsidiary) to work in any manner or take any such
action or (ii) Athora to cause, or use any effort to cause, any member of the
VIVAT Group (including a VIVAT Insurance Subsidiary) to work in any such manner
or take any such action.
(c) In the event ALRe elects to assume Insurance Contract liabilities offered in
accordance with Section 3.1(b) above from Athora Life Re, it shall assume such
Insurance Contract liabilities at a cost (i) equal to the liability cost paid by
Athora Life Re in assuming such Insurance Contract liabilities or (ii) if
otherwise agreed to by the parties, determined by the parties that will provide
ALRe substantially the same expected return for its shareholder for such
Insurance Contract liabilities that Athora Life Re expects to return for its
shareholder with respect to such underlying Insurance Contract liability
incurred.
(d) Notwithstanding anything to the contrary herein, other than the last
sentence of this Section 3.1(d), and subject to the Overall Exposure Cap, in
order to facilitate the purposes of this Agreement, the parties may agree to
enter into alternative reinsurance transaction arrangements, including, but not
limited to, ALRe or another Athene Insurance Subsidiary directly reinsuring
Insurance Contract liabilities of any Athora Insurance Subsidiary (including a
member of the VIVAT Group (including a VIVAT Insurance Subsidiary), if
applicable, but without limiting the last sentence of this Section 3.1(d)) and
subsequently retroceding such Insurance Contract liabilities to Athora Life Re
or any other Athora Insurance Subsidiary (including a member of the VIVAT Group
(including a VIVAT Insurance Subsidiary), if applicable, but without limiting
the last sentence of this Section 3.1(d)). Other alternative transaction
structures may include any form of direct or indirect reinsurance, the
acquisition of derivative instruments or the funding of spread instruments
within the asset portfolio of the Athora Insurance Subsidiary (including a
member of the VIVAT Group (including a VIVAT Insurance Subsidiary), if
applicable, but without limiting the last sentence of this Section 3.1(d)) that
acquired the Insurance Contract liabilities (such as a Funding Agreement or a
special purpose vehicle), or any other transaction arrangement as may be
mutually agreed to by the parties from time to time. Notwithstanding anything in
this Agreement to the contrary, in no event shall this Section 3.1(d) obligate
(i) any member of the VIVAT Group (including a VIVAT Insurance Subsidiary) to
enter into any alternative reinsurance or other transaction with any Person or
(ii) Athora to cause, or use any effort to cause, any member of the VIVAT Group
(including a VIVAT Insurance Subsidiary) to enter into any alternative
reinsurance or other transaction with any Person.
(e) To the extent the proposed cession of Insurance Contract liabilities by
Athora Life Re or any other Athora Insurance Subsidiary (including a member of
the VIVAT Group (including a VIVAT Insurance Subsidiary), if applicable) to ALRe
or any other Athene Insurance Subsidiary would cause the Reinsurance Exposure to
exceed the Overall Exposure Cap, each party hereby agrees to cooperate and





--------------------------------------------------------------------------------





use their respective reasonable best efforts to alter the size of such
reinsurance transaction or take such other actions with respect to such
reinsurance transaction necessary to permit the cession of such Insurance
Contract liabilities to ALRe or any other Athene Insurance Subsidiary in
accordance with the terms and conditions set forth in this Agreement.”


(i)    From and after the First Amendment Effective Date, Section 3.2 of the
Cooperation Agreement is hereby deleted in its entirety and replaced with the
following:


“3.2    Cession of European Reinsurance Liabilities.
(a) To the extent an Athora Insurance Subsidiary enters into a reinsurance
transaction with a Third Party pursuant to which such Athora Insurance
Subsidiary assumes Insurance Contract liabilities ceded by such Third Party, and
to the extent that the proviso in the immediately following sentence does not
apply, Athora shall provide written notice to Athene of such reinsurance
transaction and shall offer any one or more applicable Athene Insurance
Subsidiaries the right to reinsure the Retrocession Percentage of such Insurance
Contract liabilities so assumed. For a period of thirty (30) days following the
delivery of the notice, the applicable Athene Insurance Subsidiary shall have
the right of first refusal, but not the obligation, to accept such offer to
assume by retrocession the Retrocession Percentage of each reinsurance
transaction involving Insurance Contract liabilities ceded by Third Parties;
provided, that (i) Athora shall not be required to cause any Athora Insurance
Subsidiary to offer to cede any such Insurance Contract liabilities ceded by
Third Parties to the extent the cession of such liabilities would cause the
Reinsurance Exposure to exceed the Overall Exposure Cap and (ii) if the
applicable Athora Insurance Subsidiary is a member of the VIVAT Group (including
a VIVAT Insurance Subsidiary), Athora shall not be required to either (A)
provide any such notice or (B) cause such Athora Insurance Subsidiary to offer
to cede any such Insurance Contract Liabilities. In the event that an Athene
Insurance Subsidiary accepts any offer made under this Section 3.2(a), each of
Athene and Athora shall, and shall cause its Subsidiaries to, work together and
take all necessary actions to promptly finalize and consummate the reinsurance
transaction to which such offer relates on arm’s-length commercial terms;
provided, however, in no event shall this sentence obligate (i) any member of
the VIVAT Group (including a VIVAT Insurance Subsidiary) to work in any manner
or take any such action or (ii) Athora to cause, or use any effort to cause, any
member of the VIVAT Group (including a VIVAT Insurance Subsidiary) to work in
any such manner or take any such action.
(b) Athene Insurance Subsidiaries shall assume Insurance Contract liabilities
ceded by a Third Party to an Athora Insurance Subsidiary (including a member of
the VIVAT Group (including a VIVAT Insurance Subsidiary), if applicable, but
without limiting Section 3.2(g)) at a cost (i) equal to the liability cost paid
by the applicable Athora Insurance Subsidiary when it acquired such Insurance
Contract liabilities or (ii) if otherwise agreed to by the parties, determined
by the parties that will provide such Athene Insurance Subsidiaries
substantially the same expected return for its shareholder for such Insurance
Contract liabilities that the Athora Insurance Subsidiary expects to return for
its shareholder with respect to such underlying Insurance Contract liability
incurred.
(c) Notwithstanding anything to the contrary herein and subject to the Overall
Exposure Cap, in order to facilitate the purposes of this Agreement, the parties
may agree to enter into alternative transaction structures involving the cession
of Insurance Contract liabilities ceded by Third Parties, including, but not
limited to, (i) joint venture structures, (ii) joint bidding structures, (iii)
fronting structures (iv) or any other transaction structure as may be mutually
agreed to by the parties from time to time; provided, however, in no event shall
this Section 3.2(c) obligate (x) any member of the VIVAT Group (including a
VIVAT Insurance Subsidiary) to enter into any such alternative transaction
structure or (y) Athora to cause, or use any effort to cause, any member of the
VIVAT Group (including a VIVAT Insurance Subsidiary) to enter into any such
alternative transaction structure.
(d) To the extent the proposed cession to an Athene Insurance Subsidiary of
Insurance Contract liabilities assumed by an Athora Insurance Subsidiary
(including a member of the VIVAT Group (including a VIVAT Insurance Subsidiary),
if applicable) from a Third Party would cause the Reinsurance Exposure to exceed
the Overall Exposure Cap, each party hereby agrees to cooperate and use its
reasonable best efforts to alter the size of such retrocession transaction or
take such other actions with respect to such retrocession transaction necessary
to permit the retrocession of such Insurance Contract liabilities assumed from
such Third Party by such Athora Insurance Subsidiary to an Athene Insurance
Subsidiary in accordance with the terms and conditions set forth in this
Agreement.
(e) For the avoidance of doubt, Athora and its Subsidiaries shall be responsible
for the administration of all Insurance Contract liabilities ceded to Athene
Insurance Subsidiaries in accordance with this Agreement and neither Athene nor
any of its Subsidiaries shall be (i) responsible for the administration of, or
otherwise be required to administer, any Insurance Contracts related to the
liabilities assumed in





--------------------------------------------------------------------------------





accordance with this Agreement or (ii) required to assume any responsibilities
or obligations in regard to the ceded business, except for its financial
obligations under the applicable Reinsurance Contacts.
(f) Athora and Athene hereby agree and acknowledge that any reinsurance proposed
to be ceded pursuant to Section 3.1 or 3.2 hereof on terms substantially
consistent with the terms of the underlying Insurance Contract shall be deemed
to be “arms-length commercial terms” as used in Sections 3.1 and 3.2 hereof.
(g) Notwithstanding anything in this Section 3.2 to the contrary, in no event
shall this Section 3.2 obligate (i) any member of the VIVAT Group (including a
VIVAT Insurance Subsidiary) to retrocede (or to enter into any agreement to
retrocede), or to offer to retrocede (or offer to enter into any agreement to
retrocede), any Insurance Contract liabilities to any Athene Insurance
Subsidiary or other Person or (ii) Athora to cause, or use any effort to cause,
any member of the VIVAT Group (including a VIVAT Insurance Subsidiary) to
retrocede (or to enter into any agreement to retrocede), or to offer to
retrocede (or to offer to enter into any agreement to retrocede), any Insurance
Contract liabilities to any Athene Insurance Subsidiary or other Person.”


(j)    From and after the First Amendment Effective Date, Section 4.1 of the
Cooperation Agreement is hereby amended by adding the following as a separate
paragraph after Subsection (c) of Section 4.1:


“provided, that, for purposes of clarification, in no event shall this Section
4.1 obligate (i) any member of the VIVAT Group to (A) cooperate with any Person,
(B) permit any audit, appraisal, market study or other due diligence
investigation to be performed or (C) participate in any meeting with any rating
agency, bank or potential investor or (ii) Athora to cause, or use any effort to
cause, any member of the VIVAT Group to (A) cooperate with any Person, (B)
permit any audit, appraisal, market study or other due diligence investigation
to be performed or (C) participate in any meeting with any rating agency, bank
or potential investor.”


(k)    From and after the First Amendment Effective Date, Section 5.4 of the
Cooperation Agreement is hereby deleted in its entirety and replaced with the
following:


“5.4    Binding Effect; Assignment; No Third Party Benefit.


(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns. Except as otherwise expressly provided in this Agreement,
neither this Agreement nor any of the rights, interests, or obligations
hereunder shall be assigned by either party without the consent of the other
party.


(b) Except to the extent set forth in the immediately following sentence,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement. Each
member of the VIVAT group shall be an express third-party beneficiary of the
following provisions, and none of the following provisions may be modified or
amended without VIVAT’s prior written consent: (i) Section 2.3; (ii) the last
sentence of Section 3.1(a); (iii) the proviso in the last sentence of Section
3.1(b); (iv) the last sentence of Section 3.1(d); (v) the proviso of the first
sentence of Section 3.2(a); (vi) the proviso of the last sentence of Section
3.2(a); (vii) Section 3.2(g); (viii) the proviso of Section 3.3(c); (ix) the
proviso of the last sentence of Section 4.1; and (x) Section 5.5.”


3.     Miscellaneous.


(a)    Full Force and Effect. Except to the extent modified or amended by this
Amendment, all terms and provisions of the Cooperation Agreement shall continue
in full force and effect and shall remain enforceable and binding in accordance
with their respective terms. Upon the execution and delivery hereof, the
Cooperation Agreement shall be deemed to be amended and supplemented as set
forth herein as fully and with the same effect as if the amendments and
supplements made hereby were originally set forth in the Cooperation Agreement,
and this Amendment and the Cooperation Agreement shall henceforth be read, taken
and construed as one and the same instrument, but such amendments and
supplements shall not operate so as to render invalid or improper any action
heretofore taken under the Cooperation Agreement. As used in the Cooperation
Agreement, the terms “this Agreement,” “herein,” “hereto,” and words of similar
import shall mean and refer to, from and after the execution and delivery of
this Amendment, unless the context requires otherwise, the Cooperation Agreement
as amended by this Amendment.


(b)    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any party to this Amendment may execute this Amendment by signing
any one of the counterparts. Any counterpart of this Amendment may be executed
via facsimile or portable document format transmission.







--------------------------------------------------------------------------------





(c)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.




[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------






ATHORA:
ATHORA HOLDING LTD.
By: /s/ Joelina Redden            
Name: Joelina Redden
Title: Senior Counsel, Legal and Governance


ATHENE:
ATHENE HOLDING LTD.
By: /s/ Adam Laing            
Name: Adam Laing
Title: VP, Finance Officer




Signature Page to Amendment No. 1 to the Cooperation Agreement